HOWELL, Justice,
dissenting in part.
I agree with the answer given by our majority to (¿he question propounded to us by the Couirt of Criminal Appeals. However, for tyhe reasons stated in my previous dissent, E would, reverse and dismiss the prosecution.
The specific question referred to us by the Court of Criminal Appeals has been correctly decided by our majority. Appellant neither asked for a mistrial nor does the record indicate that he or his counsel made any statements from which the trial court could have deduced that such was appellant’s desire. “High standards of proof” are required of those who would assert the waiver of a constitutional right. Miranda v. Arizona, 384 U.S. 436, 474, 86 S.Ct. 1602, 1627, 16 L.Ed.2d 694 (1966). It is not permissible to presume from a silent record that appellant knowingly and intelligently agreed to forego (and thereby, waived) his constitutional right not to be put in jeopardy twice for the same offense. Id.
For the reasons set forth in my previous dissent, the case should be reversed and the prosecution dismissed. To this extent, I dissent from today’s ruling.